PER CURIAM.
The plaintiff sues for rent of a furnished house leased for immediate occupancy for a term of five months. One of the defenses urged by the defendant is that the house was untenantable by reason of the presence of vermin. The learned trial justice in a careful opinion held that this defense was not made out, because there was no implied covenant that the demised premises are suitable or fit for occupation. This court has decided, in the case of Morgenthau v. Ehrich, 136 N. Y. Supp. 140 (this term), that under the circumstances shown in this case there is such an implied covenant
Judgment should therefore be reversed, and a new trial ordered, with costs to appellant to abide the event